The petition stated that, in the year 1804, the plaintiff leased to Cuningham, for the space of two years, twelve feet of ground, fronting the river by sixty in depth, at the rate of $24 a month, that the lessee erected thereon a building, which in the year 1805, he sold to the defendant with *34the lease—that the defendant, by the sufferance of the plaintiff, continued in possession, and paid the rent till the first of April, 1815, when the plaintiff requested him to leave the premises, which he refused to do: that there are, at the inception of the suit, July 1st, 1815, seventy two dollars due for rent, which he refuses to pay.—The petition concludes that the defendant be decreed to leave the ground and remove his building, and pay the rent now due, and that which will accrue till he quits the premises and pay further such damages as the jury may assess.
East’n. District.
Dec. 1815.
The answer denied all the allegations in the petition.
There was a verdict and judgment for the defendant, and the plaintiff appealed.
The statement of facts shewed that the lease was made to Cuningham, who sold it to the defendant, as stated in the petition, that the defendant let out and repaired the building at several times, and paid the rent till the first of April,—that immediately after the institution of the suit, he sent the rent due to the plaintiff, who referred him to his attorney, as the suit was depending—that the building on the lot is in a bad state, and it is feared that it will fall—that the plaintiff wants his ground to build thereon, and is thereby *35kept out of the use of eighteen feet of ground, adjoining the twelve leased to Cuningham, now in the occupation of Devines, who originally rented them from the defendant, long before the institution of this suit, but holds them under Hennen, who, on the 26th of June 1813, purchased them from the defendant.
Seghers for the plaintiff; Hennen for the defendant.
The court ordered the appeal to be dismissed, on motion of the defendant and appellee, because it did not appear that the matter in dispute exceeded the value of three hundred dollars.